Title: To James Madison from Jacob Wagner, 29 July 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Department of State 29 July 1805.
          
          I have the honor to enclose the remainder of the dispatches from Madrid except such as had before come to hand. Copies are likewise transmitted to the President. Genl. Dearborn has of course seen them. I have paid Dulton for his passage hither; and, as before, for his return, he having charged it on the principle that he ought to be restored to his concerns at Madrid, from which according to the Statement in the close of the letter of the Ministers of May 23d. he was separated. I own I am not altogether satisfied with the latter charge but its allowance was in a measure unavoidable.
          I have advanced Cathcart half the bills he wished to retain.
          Dr. & Mrs. Thornton have arrived in good hea[l]th.
          With my best wishes for the recovery of Mrs. Madison, I have the honor to remain, Dr Sir, faithfully, Your obed. servt.
          
            Jacob Wagner
          
        